t c memo united_states tax_court billy f hawk jr gst non-exempt marital trust trustee transferee nancy sue hawk and regions bank co-trustees commissioner of internal revenue respondent et al petitioners v docket nos filed date dale c allen j eric butler ashley h morgan and katherine s goodner for petitioners in docket nos and john p konvalinka and william l konvalinka for petitioner in docket no rebecca dance harris and w benjamin mcclendon for respondent 1cases of the following petitioners are consolidated herewith estate of billy f hawk jr trustee transferee nancy sue hawk and regions bank co- executors docket no billy f hawk jr gst exempt marital trust trustee transferee nancy sue hawk and regions bank co-trustees docket no and nancy sue hawk transferee docket no memorandum findings_of_fact and opinion goeke judge in four statutory notices of liability respondent determined that the estate of billy f hawk jr estate the billy f hawk jr gst exempt marital trust exempt trust the billy f hawk jr gst non-exempt marital trust nonexempt trust and nancy sue hawk mrs hawk are liable as transferees for assessed federal_income_tax a penalty and interest of holiday bowl inc holiday bowl the court has issued two prior opinions in these cases tcmemo_2012_154 denying petitioners’ motion for summary_judgment and respondent’s motion to stay the instant proceedings and tcmemo_2012_ denying petitioners’ motion for reconsideration the issue for decision is whether petitioners are liable as transferees under sec_6901 for holiday bowl’s unpaid federal_income_tax penalty and interest we find that petitioners are liable to the extent set out herein 2for simplicity we refer to holiday bowl’s former shareholders the estate and mrs hawk as petitioners the marital trusts are successive transferees from the estate 3unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petitions were filed mrs hawk resided in tennessee mrs hawk and amsouth bank now regions bank were coexecutors of the estate and cotrustees of the two marital trusts at the time the petitions were filed regions bank had a mailing address in tennessee mrs hawk’s husband billy f hawk jr died in date at the time of his death mr hawk owned and managed two bowling alleys in tennessee through holiday bowl he had been in the bowling alley business for approximately years at the time of the transactions at issue in these cases the estate owned of holiday bowl including of the voting_stock mrs hawk owned the remaining respondent’s assertion of transferee_liability arises from a series of transactions involving holiday bowl that occurred after mr hawk’s death first holiday bowl sold its primary assets the two bowling alleys to an unrelated third party next holiday bowl distributed unimproved real_property to the estate and mrs hawk in a stock_redemption the same day as the redemption the estate and mrs hawk sold their remaining shares to an unrelated third party midcoast investment inc and its related entities collectively midcoast a familiar entity in recent transferee_liability cases before this court midcoast transaction 4some of the facts have been stipulated and the stipulated facts are incorporated by this reference all amounts are rounded to the nearest dollar midcoast immediately resold the stock to yet another third party the estate subsequently distributed the proceeds from the midcoast transaction to the two marital trusts petitioners saved approximately dollar_figure in tax by engaging in the midcoast transaction the tax savings represent an approximately premium above holiday bowl’s book_value respondent now seeks to recover approximately dollar_figure million in tax and a penalty plus interest from petitioners i decision to sell the bowling alleys after her husband’s death mrs hawk served as holiday bowl’s president and sole director receiving compensation of dollar_figure in and dollar_figure in mrs hawk depended on her two sons william and robert to operate the bowling alleys she had no business experience during her nearly 50-year marriage she was a mother and housewife she had never helped her husband manage the bowling alleys before mr hawk’s death neither son had been involved with the bowling alleys’ management because of discord within the family by two years after mr hawk’s death the family disagreed over how to operate the bowling alleys mrs hawk decided to sell them because she did not want to rely on anyone to run them and lacked the experience to manage them herself mrs hawk did not want to sell the bowling alleys to a family_member because of the disagreement within the family amsouth bank amsouth as coexecutor of the estate was not involved in the decision to sell the bowling alleys but amsouth’s trust officer assigned to the estate agreed with mrs hawk’s decision to sell because it would diversify the estate’s holdings holiday bowl relied on mr hawk’s longtime attorney wayne thomas of chambliss bahner stophel p c chambliss bahner for advice on the asset sale mr thomas also represented the estate in probate chambliss bahner is one of the largest law firms in chattanooga tennessee holiday bowl also retained dan johnson of the accounting firm johnson hickey murchinson p c johnson hickey to assist with the asset sale in date mrs hawk hired a broker sandy hansell who specialized in buying and selling bowling alleys nationwide mr hansell’s engagement letter acknowledged mrs hawk’s instruction not to sell to a family_member it also specified that the transaction would be structured as an asset sale there was no explanation for the decision to structure the transaction as an asset sale holiday bowl also owned two parcels of real_property unimproved real_property on snow hill road in hamilton county tennessee snow hill road that the family used as part of a horse farm and wanted to retain and a building leased as a russell stover candy store that was offered for sale separately from the bowling alleys the advisers expected that holiday bowl would be liquidated after the asset sale however no formal action to liquidate was taken when mrs hawk decided to sell the bowling alleys petitioners and their advisers did not raise any concerns about the tax implications of the asset sale or seek out any strategies to reduce holiday bowl’s income_tax on the gain from the asset sale in date the hawks’ son william instituted legal action in chancery court objecting to the sale of the bowling alleys because it restricted his ability to purchase them he also sought to remove his mother as coexecutor of the estate by date holiday bowl had received several offers for the bowling alleys and had accepted an offer from new england bowl inc and corley family realty l p corley family for dollar_figure million in date the chancery court issued an order prohibiting the sale to the corley family finding that mrs hawk had breached her fiduciary duties by restricting the potential purchasers the chancery court held that the estate could offer the bowling alleys for sale on terms that did not exclude any potential purchaser but did not remove mrs hawk as coexecutor holiday bowl reoffered the bowling alleys for sale in late date and received four offers including a second offer from the corley family for dollar_figure million and a lower offer from william in date holiday bowl accepted the corley family’s offer and the asset sale closed on date the corley family also purchased the russell stover candy store property holiday bowl received net_proceeds of approximately dollar_figure million realized gain of approximately dollar_figure million and owed approximately dollar_figure million in federal_income_tax after the asset sale holiday bowl’s assets consisted of cash prepaid taxes and snow hill road it had no operating_assets and ceased to engage in any business activity ii midcoast proposal to purchase holiday bowl stock petitioners first learned about midcoast from mr hansell in date shortly after holiday bowl had accepted the corley family’s first purchase offer mr hansell presented petitioners’ advisers with the idea of selling holiday bowl’s stock to midcoast after the asset sale as an alternative to a liquidating_distribution of the sale proceeds mr hansell is unrelated to petitioners’ attorneys and accountants mr hansell explained that midcoast would pay a premium for the stock because it would use loss carryforwards from its assets recovery business to avoid the gain realized on the asset sale and would pass a portion of the tax saving on to petitioners he admitted that he did not fully understand midcoast’s tax strategy and wrote i know the old adage that if it seems too good to be true it probably is but maybe this is the exception at that time none of holiday bowl’s attorneys or accountants had heard of midcoast petitioners had not previously sought out a tax strategy to minimize their tax from the asset sale and had not considered selling their holiday bowl stock to midcoast or any other entity amsouth’s trust officer initially did not want to pursue the midcoast proposal but believed he had a fiduciary duty to have mr thomas investigate the proposal as it could provide a financial benefit to the estate mr hansell had learned about midcoast in two years before the asset sale from a midcoast acquisition representative graham paul wellington who had identified mr hansell as being in a position to identify potential target corporations midcoast had offered mr hansell a referral fee for finding target corporations that fit midcoast’s business model ie a corporation that held cash and had realized taxable gain from an asset sale holiday bowl was mr hansell’s first and only referral to midcoast iii midcoast representations to petitioners and their advisers in date mr wellington contacted holiday bowl’s accountant mr johnson to express midcoast’s interest in purchasing holiday bowl stock mr wellington sent promotional materials to mr johnson who shared them with mr thomas the materials identified midcoast as interested in purchasing the stock of corporations that had sold their assets and had taxable gain and proposed a stock sale to midcoast as an alternative to the target’s liquidation to maximize the target shareholders’ after-tax proceeds in the materials midcoast represented that it had been in the financial services business since and in the asset recovery business since and was among the top largest purchasers of delinquent consumer receivables in the united_states the materials described the typical aspects of a target_corporation a company wants to sell its business a potential third-party purchaser wants to purchase the company’s assets and not the stock and the asset sale triggers gain the materials also listed benefits of engaging in a transaction with midcoast the shareholders maximize after-tax profit the target is not dissolved liquidated or consolidated the target enters the asset recovery business and operates on a go-forward basis and midcoast causes the target to satisfy any_tax liability due midcoast also provided sample computations that compared the tax advantages of a stock sale to midcoast versus a corporate_liquidation labeling the tax saving an asset recovery premium a midcoast communications with accountants after his initial discussion with mr wellington mr johnson asked rayleen colletti a certified_public_accountant with years’ experience to assume primary responsibility at johnson hickey for assisting with the midcoast proposal in date before the sale of the bowling alleys closed ms colletti began communicating with mr wellington regarding midcoast’s possible purchase of holiday bowl stock ms colletti questioned midcoast’s business model and postclosing activities midcoast represented that it had an asset recovery business in which it bought delinquent credit card debt and other receivables and attempted to collect on those debts mr wellington represented that midcoast acquired corporations with cash assets to develop its asset recovery business and the target is not dissolved after the stock purchase he explained that by using cost_recovery accounting midcoast could frontload expenses_incurred in its asset recovery business including skip tracing collection expenses and uncollectible debt writeoffs during the first to months of operations to offset holiday bowl’s taxable gain and thereafter the business would begin to generate income midcoast provided its acquisition representatives with a list of talking points for discussions with potential target corporations that corresponded with mr wellington’s representations including that midcoast acquired targets to develop its asset recovery business each transaction was a stand-alone acquisition the targets would continue in existence after the acquisition and midcoast had sufficient capital to satisfy the target’s tax_liability ms colletti researched loss or shell corporation rules applicable to tax- avoidance transactions but did not conduct any research on listed transactions handwritten notes from johnson hickey identify downsides to the midcoast transaction including headaches and griefs pursuit by the irs substance over form no control on payment of tax and technically responsible-- ‘have irs’ go after she did not request documentation from midcoast of its postclosing business plan or business model did not request documentation to substantiate midcoast’s claim that it could offset gain with losses from an asset recovery business and did not independently verify midcoast’s representations of its business model she conducted internet research on midcoast with the secretary of state and the better business bureau in late date ms colletti provided midcoast with holiday bowl’s balance_sheet and a pro forma tax_return for its income_tax she calculated petitioners’ potential tax saving from the midcoast transaction using three different premium percentages and premiums and shared this information with chambliss bahner b midcoast communications with attorneys petitioners sought legal advice on the midcoast transaction from mr thomas mr thomas had limited experience with corporate transactions during his nearly 30-year legal career and sought assistance from other attorneys at chambliss bahner including kirk snouffer a tax attorney and mark turner a transactional attorney mr snouffer passed away in date before these 5it is not clear which state’s records ms colletti researched midcoast was incorporated in the state of florida cases began amsouth did not participate in the negotiations with midcoast throughout the entire process amsouth relied on petitioners’ accountants and attorneys for advice on the tax consequences of the midcoast transaction on the basis of discussions with petitioners’ advisers amsouth’s trust officer understood that midcoast would use expenses from its asset recovery business to defer holiday bowl’s tax to future years and midcoast would cause holiday bowl not to pay income_tax for iv midcoast letter of intent in date midcoast presented a letter of intent to purchase holiday bowl stock for a price equal to holiday bowl’s cash le sec_64 of its estimated tax_liability the final stock purchase agreement used this same price formula in conjunction with the letter of intent midcoast provided a computation that petitioners would receive a dollar_figure premium above holiday bowl’s book_value from the midcoast transaction resulting from tax saving on both the asset sale and the stock_redemption ms colletti determined that petitioners would receive an after-tax benefit from the midcoast transaction of dollar_figure taking into account capital_gains_tax that petitioners would pay on the dollar_figure premium the letter of intent indicated that midcoast would pay holiday bowl’s tax to the extent due on the basis of postclosing business activities v communications between midcoast and petitioners’ advisers over the next several months petitioners’ advisers had several conversations with midcoast representatives regarding the midcoast proposal midcoast representatives explained that midcoast would use expenses from its asset recovery business to offset holiday bowl’s gain from the asset sale at mr snouffer’s request midcoast provided five references the references were attorneys with prior experience on midcoast transactions petitioners’ attorneys understood that midcoast’s tax strategy meant that holiday bowl would not pay income_tax for the attorneys expressed concern that the internal_revenue_service irs would challenge midcoast’s tax strategy and would assert transferee_liability against petitioners mr snouffer was aware of and considered the impact of notice_2001_16 2001_1_cb_730 intermediary transactions tax_shelter relating to listed transactions involving intermediary corporations he 6in notice_2001_16 2001_1_cb_730 the irs announced that it would challenge the reported tax results of certain intermediary transactions identified as listed transactions that the irs considered to be tax_shelters a listed_transaction included the sale of corporate stock to one corporation the intermediary and the sale of assets to a different entity with a motive of avoiding tax on the long-term gain on the asset sale reviewed an article concerning irs pronouncements on intermediary transactions thomas w avent patricia m rubirosa not all three-party transactions are created equal corp bus tax’n monthly date and had a discussion with mr avent the article reviewed the risks of engaging in specific intermediary transactions and the risks of transferee_liability and indicated that the irs intended to use substance over form economic_substance and other theories against such listed transactions the article described a situation similar to holiday bowl’s where the sale of a target’s assets occurred first and was followed by a sale of the target’s stock and stated in that case midco would have the benefit of the monies paid_by buyer for some of target’s assets once it acquires target’s stock while the ultimate benefits of such transaction may resemble those of the midco transactions described above this type of transaction clearly fails to satisfy the criteria for the transactions the irs has set its sights on in the pronouncements this portion of the article was marked by someone who read the article mr avent had worked at kpmg and was one of the references provided by midcoast mr snouffer knew that kpmg had been an adviser to midcoast in similar transactions the record relating to mr snouffer’s legal research analysis and conclusions with respect to the midcoast transaction is minimal and consists primarily of handwritten notes and billing records the billing records indicate he researched listed transactions and reviewed irs announcements chief_counsel_advice documents and the above-quoted article he contacted three references one reference confirmed that midcoast closed the transactions that it started there is no other evidence in the record with respect to mr snouffer’s communications with these references nor is there evidence that petitioners’ advisers contacted any references with respect to midcoast’s business practices or contacted any one in the asset recovery business about midcoast vi advice from accountants and attorneys in date petitioners met with their advisers to discuss the midcoast transaction the trust officer’s notes from this meeting indicate that midcoast would keep shell of corp open for years and that midcoast has been doing this transaction for years mrs hawk requested that the advisers provide their advice in writing both chambliss bahner and johnson hickey did so in date in letters to mrs hawk and the trust officer a attorney advice letter mr thomas signed the attorney letter it stated that the attorneys had reviewed midcoast its history and its business plan and practices and had reviewed federal tax law in the letter mr thomas advised that midcoast had a profit_motive for purchasing holiday bowl stock and planned to operate holiday bowl for several years the letter referred to midcoast’s tax strategy as a deferral of tax the attorneys wrote of midcoast’s business_purpose in essence they plan to leverage their profits by purchasing holiday bowl’s cash at a discount based on its tax_liability and then deferring the actual payment of tax since they have heavy expenses in the early months after a loan portfolio purchase they have more cash available to purchase loans this way so they end up making a greater profit in the end the letter stated that midcoast had engaged in similar transactions for several years apparently without difficulty with the irs it also mentioned midcoast’s indemnity for holiday bowl’s federal_income_tax the attorneys advised that the midcoast transaction would be a reasonable exercise of the executors’ discretion if midcoast provided financial information to establish its ability to pay the tax in the event the irs challenged midcoast’s tax strategy the letter did not address or analyze notice_2001_16 supra b accountant advice letter ms colletti initially drafted the accountant letter it was signed by mr johnson the accountant letter described the stock_redemption and midcoast transaction and provided specific advice concerning the redemption and the distribution of snow hill road in the letter the accountants advised distributing snow hill road as a partial_redemption followed by a stock sale to midcoast characterizing the two events as a complete_liquidation of petitioners’ interests in holiday bowl because of concerns with state tax with respect to the midcoast transaction the accountants indicated concern that the irs could challenge the midcoast transaction as a tax-avoidance strategy stating since midcoast will be paying a premium based on the net asset value the potential area of concern is the assertion by the irs that the subsequent expenses are disallowable under the shell or loss_corporation rules the shell corporation rule provides for the disallowance of deductions and other tax benefits when tax_avoidance is the principal purpose of acquisition of control of a corporation if the irs is successful in this assertion the corporation would not be eligible to reduce its pre-acquisition tax_liability with subsequent losses generated after acquisition by midcoast however it is our understanding the prior shareholders the hawks are indemnified against any subsequent assessments made by the irs or other taxing authorities the letter indicated that the indemnity secured a minimal level of risk to petitioners in the letter the accountants stated that midcoast had a clear business_purpose and profit_motive for acquiring holiday bowl briefly described midcoast’s plan to generate net operating losses and concluded that the tax strategy can be supported upon scrutiny by the irs c parent guaranty after the two letters petitioners’ attorneys attempted without success to obtain financial information from midcoast to ensure that it had sufficient capital to pay holiday bowl’s tax if its tax strategy failed instead they negotiated a guaranty from the midcoast entities’ parent_corporation parent guaranty for holiday bowl’s tax they downplayed midcoast’s refusal to provide financial information as a typical policy of privately held companies such as midcoast they believed that the parent guaranty provided adequate protection to petitioners against transferee_liability for holiday bowl’s tax if midcoast’s tax strategy did not work petitioners did not obtain any financial information from the parent however d second attorney advice letter chambliss bahner issued a second letter dated date addressing midcoast’s refusal to provide financial information the second attorney letter stated t he transaction is not one which under current law would allow the internal_revenue_service to assess income_tax against the selling shareholders if despite this conclusion the internal_revenue_service should find a way to impose such a tax on the selling shareholders the indemnity of midcoast credit corp is the second line of defense for the shareholders mr thomas discussed his legal advice in a telephone call with mrs hawk and amsouth’s trust officer following the second letter he reiterated that while the possibility that petitioners would be held liable as transferees was remote there was no guaranty that they would not be the second letter did not address notice_2001_16 supra mrs hawk indicated that she understood there were no guaranties and believed that the attorneys had done their homework on the basis of this advice mrs hawk decided to proceed with the midcoast transaction however from her testimony it is clear that she did not understand midcoast’s business plan or stated tax strategy vii share purchase agreement throughout the months of september through date holiday bowl’s attorneys communicated with midcoast’s counsel regarding due diligence of holiday bowl and closing procedures on date petitioners entered into a share purchase agreement with midcoast for the holiday bowl stock for dollar_figure the purchase_price was calculated using the amount of holiday bowl’s cash and prepaid tax deposits reduced by of its estimated federal state and local_tax liability midcoast also agreed to reimburse petitioners for legal and accounting fees up to dollar_figure at closing petitioners 7the share purchase agreement calculated the dollar_figure purchase_price as follows cash of dollar_figure plus prepaid deposits of dollar_figure less tax_liability of dollar_figure received dollar_figure million ms colletti calculated the estimated_taxes used in the share purchase agreement at dollar_figure referred to as the deferred_tax_liability the tax_liability resulted from both the gain on the asset sale and the gain on the stock_redemption midcoast acquired the holiday bowl stock as follows to midcoast credit corp and to midcoast acquisition corp the share purchase agreement provided that midcoast would prepare and file holiday bowl’s tax_return and would pay holiday bowl’s tax to the extent any portion was due to post-closing business activities it did not contain any representations or covenants with respect to representations made by midcoast or contained in its promotional materials such as using bad_debt deductions from an asset recovery business to offset holiday bowl’s tax reengineering holiday bowl into an asset recovery business or continuing holiday bowl as a going concern 8after the closing petitioners returned dollar_figure to the escrow agent because of an overpayment and petitioners received a net dollar_figure in purchase_price and fee reimbursement 9the deferred_tax_liability included dollar_figure in federal taxes and dollar_figure in tennessee franchise and excise_taxes viii sequoia loans on date the same day as the midcoast transaction midcoast entered into two demand credit agreements with sequoia capital llc sequoia an offshore entity to borrow dollar_figure million and agreed to repay dollar_figure on demanddollar_figure the parties noted the dollar_figure difference between the amounts advanced and the amounts repayable as a loan fee the loans accrued interest charges only upon default the parties did not execute demand notes or subsidiary guaranties attached as schedules to the loan agreements they executed security agreements granting sequoia a security_interest in holiday bowl’s cash the record contains an executed copy of one security_agreement the loans were repayable upon demand by the lender ultimately midcoast borrowed and repaid the loans on the same day through a credit on the resale of holiday bowl to sequoia mr thomas understood that midcoast would finance the purchase of the holiday bowl stock with a loan from an offshore entity 10midcoast acquisition corp and midcoast credit corp each entered into separate demand credit agreements with sequoia midcoast acquisition borrowed dollar_figure and agreed to repay dollar_figure midcoast credit borrowed dollar_figure and agreed to repay dollar_figure ix escrow agreements the share purchase agreement required holiday bowl to deposit its cash into escrow immediately before closing a prior draft of the share purchase agreement provided for holiday bowl to deposit its cash with its own law firm and at closing midcoast would deliver the purchase_price to petitioners simultaneously with holiday bowl’s deliverance of its cash to midcoast via a cashier’s check or certified check from chambliss bahner the parties revised the share purchase agreement to require holiday bowl to escrow its cash with an escrow agent chosen by midcoast morris manning martin llp morris manning acted as the escrow agent midcoast was not a party to the escrow agreement the escrow agreement required holiday bowl to deposit its cash in escrow upon execution of the escrow agreement which in effect was immediately before closing of the midcoast transaction the stated purpose of the escrow was for holiday bowl’s cash to become postclosing security for the sequoia loans petitioners’ transactional attorney mr turner inserted a provision in the escrow agreement that it was the parties’ intention that the escrow agent not release holiday bowl’s escrow funds to midcoast or sequoia until petitioners received the purchase_price the share purchase and escrow agreements did not require sequoia or midcoast to deposit the purchase_price into escrow rather it required midcoast or its lender to wire the purchase_price to petitioners when negotiating the escrow and share purchase agreements mr turner raised concerns about whether midcoast was putting money into the deal on date mr turner commented in an email to mr thomas and mr snouffer o ur firm is required to open up a_trust account into which the closing proceeds will be deposited i take it that at closing we will disburse the purchase_price to our clients out of that account and that the remainder will be disbursed to the purchaser x distribution of holiday bowl funds and purchase_price pursuant to the escrow agreement holiday bowl deposited its cash of approximately dollar_figure million into the escrow agent’s trust account trust account approximately five minutes later the escrow agent transferred dollar_figure million as the purchase_price and fee reimbursement from the trust account to petitioners through chambliss bahner absent the holiday bowl funds the trust account did not have sufficient cash to pay the purchase_price at the time of the midcoast transaction the escrow agent also held funds for sequoia in a client escrow account client account separate from the trust account in excess of the amount of the purchase_price on the day after the midcoast transaction the escrow agent transferred dollar_figure million of the funds held for sequoia from the client account to the trust account chambliss bahner subsequently wired a portion of the purchase price to the estate and mrs hawk chambliss bahner reserved dollar_figure of the purchase_price dollar_figure was credited against petitioners’ legal fees and expenses including fees not covered by the fee reimbursement the legal fees were allocated dollar_figure to mrs hawk and dollar_figure to the estate chambliss bahner distributed the remainder of the reserved funds to the estate and mrs hawk in total mrs hawk received dollar_figure from the midcoast transaction and the estate received dollar_figure at closing the escrow agent also transferred dollar_figure and dollar_figure to the midcoast entities from the trust account two days later the escrow agent transferred dollar_figure to a newly opened bank account in the name midcoast credit corp fbo holiday bowl inc five days after closing the escrow agent transferred dollar_figure from the trust account to an offshore_account in the name of delta trading partners llc delta trading account pursuant to the instructions of holiday bowl’s newly appointed president xi escrow agent’s account ledgers on date before closing the trust account received a deposit of approximately dollar_figure million that the escrow agent transferred into the client account that same day the escrow agent recorded the deposit as attributable to sequoia capital general in its account ledger the sequoia capital general account ledger also recorded the payment of the dollar_figure million purchase_price and the two transfers to the midcoast entities that occurred on the closing date the escrow agent maintained a separate_account ledger in the name of sequoia capital affiliates that recorded receipt of holiday bowl’s escrowed cash the dollar_figure transfer to the newly opened bank account and the dollar_figure transfer to the delta trading account the escrow agent’s ledgers contain dates that are inconsistent with bank records including inconsistencies with respect to entities not related to these cases xii sequoia purchase of holiday bowl on the same day it purchased the holiday bowl stock midcoast resold the stock to sequoia for a slightly higher purchase_price sequoia paid for the holiday bowl stock through a credit against the sequoia loans petitioners and their advisers were not aware of midcoast’s plan to immediately resell the holiday bowl stock to sequoia neither sequoia or midcoast placed holiday bowl into an asset recovery business xiii redemption of snow hill road at the time of mr hawk’s death holiday bowl owned unimproved real_property snow hill road valued at dollar_figure the hawk family wanted to retain snow hill road and had not offered it for sale with the bowling alleys ms colletti recommended that holiday bowl distribute snow hill road through a partial stock_redemption to occur on the same day as the midcoast transaction the share purchase agreement acknowledged the redemption ms colletti had asked mr wellington for advice regarding the distribution of snow hill road and he referred her to two revenue rulings and a court case ms colletti advised that petitioners treat the redemption as part of an overall plan of a complete corporate_liquidation to avoid unfavorable state tax consequences she advised that there was no federal tax impact from distributing snow hill road as a redemption versus a dividend she further advised that petitioners distribute snow hill road in a liquidating_distribution not a stock_redemption if the parties did not engage in the midcoast transaction on date holiday bowl redeemed a total of big_number shares in exchange for snow hill road including class a voting shares and big_number class b nonvoting shares from the estate and class b nonvoting shares from mrs hawk and a nominal amount of cash in lieu of fractional shares on the basis of their respective ownership interests mrs hawk and the estate received real_property valued at dollar_figure and dollar_figure respectively in the stock_redemption plus the nominal cash the redemption did not affect the ownership percentages of holiday bowl holiday bowl realized gain on the distribution of snow hill road of approximately dollar_figure and incurred dollar_figure in federal_income_tax midcoast assumed this tax_liability in the share purchase agreement after the stock_redemption holiday bowl’s assets consisted solely of cash and prepaid tax deposits holiday bowl reported the stock_redemption on its return as a sale of appreciated_property with a sale price of dollar_figure xiv successive transfers to marital trusts in total mrs hawk received dollar_figure in the midcoast transaction and redemption the estate received dollar_figure on date the estate transferred dollar_figure to the nonexempt trust and dollar_figure to the exempt trust from the proceeds xv holiday bowl tax returns holiday bowl filed its corporate_income_tax return for reporting no tax_liability holiday bowl reported ordinary and capital_gain from the asset sale and stock_redemption and deducted losses generated through transactions described as interest_rate_swap options and dkk usd binary options sufficient to offset the reported gain petitioners and their advisers were not involved in preparing or reviewing holiday bowl’s return holiday bowl filed returns for and and marked the return as its final return in holiday bowl organized as a nevada corporation and dissolved its tennessee corporate status the state of nevada revoked holiday bowl’s corporate status in date respondent filed notices of tax_lien against holiday bowl in tennessee and nevada xvi examination of holiday bowl returns in the irs began an examination of midcoast relating to transactions it promoted from through and identified midcoast’s acquisition of holiday bowl as part of that examination respondent issued a notice_of_deficiency to holiday bowl for and dated july dollar_figure respondent determined an income_tax deficiency for holiday bowl’s tax_year of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure holiday bowl did not file a petition to challenge the notice the deficiency determination resulted primarily from the disallowance of loss deductions relating to the disposition of the interest_rate_swap options and offsetting dkk usd binary options executed after the midcoast transaction in date respondent assessed tax and a penalty against holiday bowl for as determined in the notice_of_deficiency plus interest holiday bowl has not paid any portion of the 11respondent has not asserted transferee_liability against petitioners for and the deficiencies in those years were dollar_figure and dollar_figure respectively assessment respondent investigated holiday bowl’s financial status and determined that it did not have assets to pay the deficiency the irs assigned the holiday bowl case to a revenue_officer in date to determine collection potential against holiday bowl and mrs hawk the revenue_officer issued a report on the collection potential for mrs hawk in date referring to mrs hawk’s transferee_liability in error and for holiday bowl in date both reports were completed before respondent issued the notice_of_deficiency to holiday bowl and before he assessed tax against holiday bowl for the revenue_officer did not investigate collection potential with respect to sequoia or midcoast in date respondent issued the four statutory notices of liability at issue here determining that petitioners are liable as initial and or successive transferees for holiday bowl’s unpaid tax and sec_6662 penalty the notices assert that the estate and the exempt trust are liable for the full amount of holiday bowl’s tax penalty and interest and assert that the nonexempt trust and mrs hawk are liable for dollar_figure and dollar_figure respectively of the deficiency and penalty plus interest opinion sec_6901 addresses transferee_liability and provides that the commissioner may proceed against a transferee of property to assess and collect federal_income_tax penalties and interest owed by the transferor sec_6901 does not create or define a substantive liability but merely provides a procedural mechanism for the commissioner to collect the transferor’s existing unpaid tax_liability 334_f2d_875 9th cir aff’g 37_tc_1006 57_tc_680 42_tc_660 aff’d 351_f2d_1 2d cir the commissioner may collect unpaid taxes of a transferor from either an initial transferee or a successive transferee sec_6901 c 357_us_39 104_tc_486 aff’d 102_f3d_1088 10th cir under sec_6901 the commissioner may establish transferee_liability if an independent basis exists under applicable state law or equity principles for holding the transferee liable for the transferor’s debts sec_6901 commissioner v stern u s pincite state law determines the elements of transferee_liability and sec_6901 provides the remedy or procedure that the commissioner employs as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 respondent bears the burden of proving that petitioners are liable as transferees but not of proving that the transferor is liable for tax see sec_6902 sec_7454 rule d to impose transferee_liability the court must determine whether three conditions exist the taxpayer transferor is liable for the unpaid tax petitioners are liable as transferees within the meaning of sec_6901 and petitioners are subject_to substantive liability as transferees under applicable state law or state equity principles see 736_f3d_172 2d cir vacating and remanding tcmemo_2010_ 680_f3d_417 4th cir aff’g tcmemo_2011_63 142_tc_317 the determinations of petitioners’ substantive liability under state law and transferee status under federal_law are separate and independent determinations see 779_f3d_448 7th cir aff’g tcmemo_2011_297 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 sawyer tr of date v commissioner 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 starnes v commissioner f 3d pincite we will consider whether petitioners are liable as transferees under state law before determining the application of sec_6901 i state law liability requirement the applicable state law is the law of the state where the transfer occurred in these cases tennessee see commissioner v stern u s pincite 134_tc_266 tennessee has adopted the uniform fraudulent transfer act tufta which protects creditors when a debtor makes a fraudulent transfer tenn code ann sec through sec west under tufta a creditor can recover judgment against a transferee for the value of the property transferred or if less the amount of the creditor’s claim id sec b a constructive fraud under state law tufta imposes transferee_liability on the basis of both actual and constructive fraud see id sec a actual fraud secs a a constructive fraud tufta provides three definitions for constructive fraud that apply regardless of the transferor’s or transferee’s actual intent respondent argues that petitioners are liable as transferees on the basis of actual fraud and each of the three definitions of constructive frauddollar_figure respondent’s primary argument is the constructive fraud provision applicable to present creditors accordingly we will address that provision first a transfer is fraudulent as to a present creditor if the debtor did not receive a reasonably equivalent value for the transfer and the debtor was insolvent at the time of the transfer or became insolvent as a result of the transfer id sec a tennessee courts use a three-part test to determine whether a constructively fraudulent transfer has occurred the claim arose before the transfer the debtor did not receive a reasonably equivalent value and the debtor was insolvent or rendered insolvent by the transfer see stoner v amburn wl at tenn ct app date stone v smile wl at tenn ct app date this provision applies regardless of the transferee’s or transferor’s actual intent a debtor is insolvent if the sum of its debts exceeds all of its assets at a fair valuation tenn code ann sec a the threshold requirement for liability under tufta is that a transfer has occurred accordingly we first must determine whether petitioners received a 12respondent also argues that petitioners are liable under the tennessee trust fund doctrine transfer from holiday bowl under state law next if we find that petitioners received a transfer we must determine whether that transfer was fraudulent as defined in the constructive or actual fraud provisions of tufta respondent contends that petitioners received two transfers from holiday bowl the stock in the redemption for snow hill road and a cash transfer from holiday bowl of the dollar_figure million purchase_price in the midcoast transaction as a disguised liquidating_distribution petitioners do not dispute that they received snow hill road from holiday bowl but argue that the redemption was not fraudulent under tufta they do dispute that they received a transfer from holiday bowl in the midcoast transaction they argue that they received the purchase_price from midcoast through the sequoia loans not from holiday bowl according to petitioners a transfer from midcoast does not subject them to state fraudulent transfer liabilitydollar_figure respondent argues that we should recharacterize the midcoast transaction as a transfer from holiday bowl to petitioners 13the court directed the parties to address on brief whether petitioners are liable as successive transferees of midcoast or sequoia under the reasoning of sawyer tr of date v commissioner 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 respondent failed to address this issue on brief and we conclude that he has conceded this basis for petitioners’ transferee_liability b recharacterization of a transaction under state law respondent contends that tennessee law would recharacterize the midcoast transaction as a transfer from holiday bowl under two theories the sequoia loans were shams and petitioners received holiday bowl cash as payment of the purchase_price or the midcoast transaction was in substance a disguised corporate_liquidation and petitioners received a dollar_figure million liquidating_distribution from holiday bowl a transferee’s substantive liability is determined solely by reference to state law and any decision to recast the midcoast transaction is made under state law salus mundi found v commissioner f 3d pincite cf shockley v commissioner tcmemo_2015_113 noting that wisconsin courts used the substance_over_form_doctrine in the same manner as federal courts state law governing creditor rights generally applies to determine the substance of the transaction sawyer tr of date v commissioner f 3d pincite n starnes v commissioner f 3d pincite 814_f2d_321 6th cir but see shockley v commissioner tcmemo_2015_113 respondent must establish constructive fraud under tufta using the legal theories available to any creditor tennessee courts have long recognized equitable principles that disregard the form of a transaction and look to its substance equity looks not to the outward form but to the inward substance of every transaction bond v jackson tenn see still v fuller in re sw equip rental inc wl at e d tenn date predecessor of tennessee ufca at issue halco fin serv inc v foster s w 2d tenn ct app respondent cites tennessee caselaw predating tufta that applies substance over form principles or treats a transaction as a shamdollar_figure see dillard coffin co v smith tenn holding that the sale of property to a family_member was fraudulent because it was entered into with intent to defraud creditors st john v hodges tenn setting aside the compromise of debt because of a lack of authority to enter into the compromise harris v smith tenn refusing to enforce a fraudulent contract bond v jackson tenn granting equitable relief from a contract entered into by mutual mistake halco fin serv inc v foster s w 2d tenn ct app disregarding the form of a transaction because the parties used a lease as the form to avoid usury laws where the substance of the transaction was a loan warren v hinson s w tenn ct app upholding an 14tufta effectively replaced similar provisions contained in tennessee’s uniform fraudulent conveyance act tufca see paris v walker in re walker wl bankr e d tenn date tennessee first enacted a verison of a uniform fraudulent conveyance law in tenn pub acts ch sec_2 assignment of an insurance_policy as not fraudulent these cases demonstrate the principles codified in the uniform fraudulent transfer laws but do not set forth a specific analysis used to determine whether to disregard the form of a transaction respondent also cites tennessee tax cases that considered equitable principles to recharacterize the transactions at issue in cao holdings inc v trost s w 3d tenn the tennessee supreme court denied both parties’ summary_judgment motions and reserved for trial the issue of whether a lease was illusory and entered into for the purpose of avoiding state sales and use_tax in odd fellows benevolent charitable ass’n v city of nashville tenn the tennessee supreme court disregarded the form of the transaction because it was used without substance to achieve tax-exempt status in rosewood inc v garner s w 2d tenn ct app a tennessee appellate court rejected the form of a corporation as a tax-exempt_entity because the corporation operated for the member’s financial benefit petitioners argue that we should not rely on equitable principles such as the economic_substance_doctrine because tufta does not expressly incorporate the economic_substance_doctrine and no tennessee court has applied the doctrine in determining transferee_liability under tufta respondent notes that the court_of_appeals for the sixth circuit treats a transaction as having economic_substance for federal tax purposes only if the transaction has practical economic effects other than tax consequences and the taxpayer had a profit_motive 435_f3d_594 6th cir the economic_substance_doctrine as defined by the court_of_appeals for the sixth circuit involves a subjective analysis of the taxpayer’s intent in the second prong see 113_tc_254 aff’d 254_f3d_1313 11th cir however if the court determines that a transaction is a sham ie lacking economic_substance the transaction is disregarded for federal tax purposes and the subjective inquiry into the taxpayer’s motive is not made dow chem co v united_states f 3d pincite see 568_f2d_1233 6th cir aff’g in part rev’g in part 64_tc_1 similarly the substance_over_form_doctrine is concerned with the parties’ intentions and the economic realities contemplated by the parties 87_tc_533 in niuklee v commissioner wl tenn ct app date cited by petitioners a tennessee court_of_appeals considered the statutory interpretation of a state tax law for an exemption to state sales_tax the court declined to apply the economic_substance_doctrine to the transaction at issue stating no tennessee court has applied the economic_substance_doctrine id at the case involved the construction of the statutory term bona_fide sale the court found that under the statute a lease made for a legitimate business_purpose other than tax_avoidance and for valuable consideration constitutes a bona_fide sale id as the statute was clear the court did not consider the economic_substance_doctrine id petitioners argue that we should not rely on the economic_substance_doctrine here on the basis of the reasoning in niuklee they argue that tufta does not expressly incorporate the economic_substance_doctrine no tennessee court has applied the doctrine to tufta and the niuklee decision indicates the state’s highest court would not apply the economic_substance_doctrine to these casesdollar_figure they contend that the form of the midcoast transaction should be respected--they sold their stock to midcoast received payment from midcoast received nothing from holiday bowl in the stock sale and are not transferees of holiday bowl with respect to the stock sale cf nashville clubhouse inn v johnson s w 3d tenn ct app relying on substance over form principles in sales_tax case 15a federal court must follow the decisions of the state’s highest court when that court has addressed the relevant issue 197_f3d_1178 6th cir where no state court has decided the point at issue a federal court must predict or anticipate how that state’s highest court would rule 419_f3d_543 6th cir 249_f3d_450 6th cir we have not found any state court case that applies judicial doctrines of economic_substance substance over form or sham_transaction with respect to transfers governed by tufta the court_of_appeals for the sixth circuit has not considered a case involving a midcoast transaction or a similar intermediary transaction however we find that it is appropriate to consider equitable principles to determine whether to recast the midcoast transaction tufta expressly incorporates equitable principles tenn code ann sec furthermore tufta broadly defines the term transfer as every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset id sec whether the sequoia loans were shams respondent argues that the sequoia loans were shams and that midcoast paid the purchase_price using holiday bowl’s cash he argues that holiday bowl transferred its cash to the escrow agent petitioners received the purchase_price from holiday bowl’s escrowed funds and then the escrow agent distributed the remaining holiday bowl funds to midcoast as a premium the escrow agent’s trust account did not have sufficient funds to pay the purchase_price without holiday bowl’s money we find that the sequoia loans were shamsdollar_figure we make this decision irrespective of whether the escrow agent held sequoia funds in a separate client account as petitioners suggest assuming sequoia provided funds to midcoast it did so not as a bona_fide lender but to create the appearance of a loan and to disguise the true nature of the transaction as a liquidating_distribution a loan is an extension of credit the sequoia loans were not true extensions of credit first sequoia and midcoast failed to execute loan documents such as demand notes second the loans were extended and repaid on the same day through a credit on the resale of holiday bowl to sequoia the parties contemplated immediate repayment as the loans were payable on demand and did not bear interest except upon default third the loans included a dollar_figure loan fee as the sequoia loans remained outstanding for one day the dollar_figure fee would represent an annual interest of over dollar_figure million nearly twice the amount of the sequoia loans we find that the loan fee compensated sequoia for its participation in the tax scheme to disguise a liquidating_distribution to petitioners another indication that the sequoia loans were shams and not true extensions of credit is that the parties intended to use holiday bowl’s cash to fully 16for simplicity we use the term_loan irrespective of our decision that the sequoia loans were shams secure the loans the escrow agreement required holiday bowl to deposit its cash into escrow before the stock sale and identified the purpose of the escrow as security for the sequoia loans the escrow agreement gave sequoia control_over holiday bowl’s cash at closing sequoia did not bear any risk midcoast was not required to escrow the purchase_price by the terms of the escrow agreement only holiday bowl was required to infuse capital into the deal the fact that petitioners were unaware of midcoast’s plan to allegedly resell holiday bowl though a credit against the loans is not significant because petitioners knew the holiday bowl cash secured the sequoia loans midcoast’s representation that it needed a loan to purchase a corporation holding only cash and then would use the cash to purchase delinquent debt should have caused petitioners’ advisers serious concern for these reasons we find that the sequoia loans were shams sequoia was not a bona_fide lender it joined the midcoast transaction to create the form of a loan and to disguise the liquidating_distribution petitioners contend that the sequoia loans were funded and point to the escrow agent’s account ledgers they argue that even though the purchase_price was paid from the trust account the escrow agent held the sequoia loans in a separate client account the trust account lacked sufficient funds to pay the purchase_price unless the escrow agent used holiday bowl’s cash the parties stipulated that sequoia deposited nearly dollar_figure million with the escrow agent on date and the escrow agent retained those funds on the date of the midcoast transaction albeit in a different account the record does not establish the purpose for the dollar_figure million deposit petitioners speculate that the escrow agent held a portion of those funds to pay the holiday bowl purchase_price the escrow agent recorded the payment of the purchase_price on its account ledgers as paid from the dollar_figure million deposit however we have found that the account ledgers are inconsistent and not reliable petitioners also contend that the terms of the share purchase agreement and the escrow agreement support a finding that holiday bowl cash was not used to pay the purchase_price as originally drafted the share purchase agreement provided for the simultaneous exchange of money delivery of holiday bowl’s cash to midcoast and midcoast’s payment of the purchase_price in the final version however neither the share purchase nor the escrow agreement required midcoast or sequoia to deposit funds with the escrow agent revisions to the share purchase agreement allowed midcoast to purportedly acquire holiday bowl with the mere appearance of a loan and without an inflow of cash the contract terms did not prevent petitioners from receiving holiday bowl’s cash back as payment of the purchase_price the share purchase agreement stated that it was the parties’ intention that petitioners would receive the purchase_price before holiday bowl’s escrowed funds were paid over to midcoast similarly the escrow agreement stated that the escrow agent would not release holiday bowl’s funds to sequoia or midcoast until petitioners received the purchase_price neither of these provisions prevented midcoast from using holiday bowl’s cash to pay the purchase_price rather the agreements required only that the escrow agent pay petitioners before it paid any excess holiday bowl cash over to midcoast conversely in alterman tr v commissioner tcmemo_2015_231 decided in favor of the transferee both parties to the stock sale were contractually obligated to deposit funds into escrow id at the contract in alterman tr also required the target_corporation to maintain a certain net_worth id at the terms of the share purchase agreement and the escrow agreement do not dissuade us from our finding that the sequoia loans were shams nor does the stipulated dollar_figure million deposit accordingly we find that the sequoia loans were shams for the reasons stated above and petitioners received a transfer from holiday bowl in the midcoast transaction we will address respondent’s alternative argument for petitioners’ transferee_liability de_facto_liquidation of holiday bowl respondent alternatively argues that the court should recharacterize the midcoast transaction as a complete_liquidation of holiday bowl and a liquidating_distribution to petitioners equal to the purported purchase_price he argues that the court should apply the sham_transaction or substance_over_form_doctrine rather than the standard for collapsing transactions as this court and the courts of appeals have done in other transferee_liability cases that involve the uniform fraudulent transfer act ufta from other states with provisions similar to tufta’s in other such ufta cases we have collapsed the transactions at issue where the transferee had actual or constructive knowledge of the entire scheme that rendered the transfer fraudulent under state law salus mundi found v commissioner f 3d pincite ny ufca at issue diebold found inc v commissioner f 3d pincite ny ufca starnes v commissioner f 3d pincite north carolina ufta slone v commissioner tcmemo_2016_115 arizona ufta alterman tr v commissioner tcmemo_2015_231 florida ufta tricarichi v commissioner tcmemo_2015_201 ohio ufta cf feldman v commissioner f 3d pincite finding knowledge of scheme not required under wisconsin ufta respondent argues that tufta does not require knowledge of the tax scheme to recharacterize the transaction as a transfer subject_to tufta and argues in the alternative that petitioners had the requisite knowledge tufta does not require the transferee to have knowledge of the statutory elements of constructive fraud ie the transferor’s insolvency or the lack of reasonably equivalent value accordingly respondent argues that knowledge of the entire scheme is not relevant when applying equitable principles to recharacterize a transaction as a transfer subject_to tufta tufta does not provide any guidance as to whether it is appropriate to consider a transferee’s knowledge when applying equitable principles to recharacterize a transaction as a transfer tennessee caselaw does not set forth a specific test or detailed analysis that we can use to apply equitable principles to recast a transaction under tufta or to determine whether knowledge either actual or constructive is required before we recast a transaction for purposes of tufta we are instructed by cases from other jurisdictions that have enacted the ufta tufta instructs the courts to apply its provisions to effect its general purpose to make uniform the law among the states that have enacted the ufta tenn code ann sec this court and courts of appeals have imposed a knowledge requirement under state law before applying equitable principles to treat an alleged transferee as in substance having received a transfer in situations where there was no transfer in form salus mundi found v commissioner f 3d pincite diebold found inc v commissioner f 3d pincite starnes v commissioner f 3d pincite slone v commissioner tcmemo_2016_115 alterman tr v commissioner tcmemo_2015_231 tricarichi v commissioner tcmemo_2015_201 cf feldman v commissioner f 3d pincite finding knowledge of scheme is not required under wisconsin law weintraut v commissioner tcmemo_2016_142 finding knowledge is not required under indiana law but also holding that the transferee had knowledge assuming that state law required such knowledge as we find that petitioners’ advisers had sufficient knowledge for us to recast the midcoast transaction as a transfer subject_to tufta we do not address respondent’s argument that such knowledge is not required under state law assuming knowledge is required to recharacterize the midcoast transaction under state law respondent must prove that petitioners had actual or constructive knowledge that midcoast would cause holiday bowl to fail to pay its income_tax constructive knowledge is either knowledge that ordinary diligence would have elicited where the transferee was aware of circumstances that should have led the transferee to inquire further into the circumstances of the transaction sometimes referred to as inquiry knowledge or a more active avoidance of the truth diebold found inc v commissioner f 3d pincite we do not decide which of these definition of constructive knowledge is appropriate because petitioners had constructive knowledge under either standard tennessee courts have considered inquiry notice as a variant of actual notice rather than a type of constructive notice or a middle ground between constructive and actual notice blevins v johnson county s w 2d tenn tennessee courts define inquiry notice as knowledge of facts and circumstances sufficient to put a reasonable person on notice and to charge that person with knowledge of all the facts and circumstances that a reasonably diligent and good-faith investigation would disclose id considering notice with respect to real_property rights eldrige v savage wl tenn ct app date considering notice relating to running of statute_of_limitations petitioners knew from the outset that the underlying purpose of the midcoast transaction was to obtain a financial benefit from the nonpayment of holiday bowl’s income_tax mr hansell introduced midcoast as willing to pay a premium over holiday bowl’s book_value because midcoast would not pay the tax on the gain from the asset sale and would pass a portion of the saving from the unpaid tax_liability back to petitioners by that time petitioners had decided to end their bowling alley business and planned to liquidate and distribute the proceeds from an asset sale instead of liquidating they pursued the midcoast transaction to increase their after-tax proceeds from the asset sale when the asset sale was delayed because of family litigation in chancery court petitioners were aware of midcoast’s proposal and their advisers had begun discussions with midcoast petitioners made the decision to reoffer the bowling alleys for sale in late date and to separately pursue the midcoast transaction petitioners could have reconsidered the asset sale if their decision had been based on any purpose other than tax saving they chose to engage in both transactions as a tax- avoidance strategy from the beginning their advisers should have known it seems to good to be true as mr hansell stated in his written correspondence introducing the midcoast transaction there were numerous red flags that should have raised the concerns of petitioners’ advisers including a purchase_price above book_value calculated on the basis of tax saving the issues with the sequoia loans discussed above notice_2001_16 supra and using an interest-free demand_loan to purchase a corporation holding only cash and tax_liabilities while petitioners claim that midcoast misrepresented its business plan and tax strategy petitioners’ advisers did not attempt to confirm midcoast’s representations petitioners’ advisers did not request any documentation to verify midcoast’s representations they contacted only references who were advisers involved in prior midcoast deals who merely confirmed that midcoast closed the deals it started they did not contact any references in the asset recovery business to determine midcoast’s reputation or whether midcoast was in fact engaged in an asset recovery business cf slone v commissioner at transferees knew midcoast had a reputation for hardball collection tactics petitioners claim they believed midcoast would continue holiday bowl as a going concern but the record shows that they considered holiday bowl would exist as a shell for seven years in addition midcoast’s alleged tax strategy should have raised concerns for petitioners’ advisers especially in the light of notice_2001_16 supra petitioners allege that midcoast represented it would place holiday bowl into an asset recovery business and would employ a tax strategy to frontload expenses in the first to months of that business to offset holiday bowl’s taxable gain and to defer payment of the tax_holiday bowl’s alleged stand- alone asset recovery business would have existed for approximately six weeks in as the midcoast transaction closed on date it was not plausible on the basis of midcoast’s purported tax strategy that holiday bowl would incur offsetting expenses in an asset recovery business by yearend petitioners’ advisers apparently ignored this fact however when they followed midcoast’s unverified representations petitioners’ advisers should have known that a six-week asset recovery business would not generate sufficient losses for holiday bowl to owe no tax in we also note that petitioners did not obtain a legal opinion with respect to midcoast’s purported tax strategy to frontload expenses in an asset recovery business moreover the share purchase agreement expressly stated that petitioners could not rely on midcoast’s representations made during the negotiation process by contrast the share purchase agreement in alterman tr contained specific covenants that midcoast would not dissolve the target for four years midcoast would reengineer the target into an asset recovery business the target would invest a certain dollar amount in delinquent debt and would maintain a certain net_worth for four years and midcoast represented it had a net_worth over dollar_figure million an amount in excess of the target’s tax_liability alterman tr v commissioner at through these contractual provisions the selling shareholders in alterman tr attempted to ensure the target’s tax would be paid the transferee in alterman tr successfully prosecuted a claim against midcoast on the basis of the terms of the share purchase agreement id at petitioners did not seek to include similar contractual provisions in the share purchase agreement in these cases rather than obtain this type of protection for their clients petitioners’ advisers relied on the indemnity from midcoast the parent guaranty and the fact that midcoast had previously engaged in similar transactions the advisers’ due diligence is not sufficient to protect petitioners irrespective of midcoast’s claimed tax strategy we find notice_2001_16 supra a factor determining that petitioners should have known that midcoast did not have a legitimate strategy to avoid or defer holiday bowl’s income_tax petitioners and their advisers were aware of notice_2001_16 supra and knew that the irs had identified intermediary transactions similar to the midcoast transaction as listed transactions that the irs considered abusive tax_shelters petitioners should have known that the irs would scrutinize the midcoast transaction on the basis of notice_2001_16 supra the advice letters from chambliss bahner and johnson hickey did not mention notice_2001_16 supra or discuss whether the midcoast transaction was a listed_transaction subject_to recent irs pronouncements mr snouffer was aware of notice_2001_16 supra and discussed it with the author of an article that proposed that having the asset sale occur first was enough of a differentiation from the listed transactions in the irs pronouncement there is nothing in the record to indicate how mr snouffer came to the conclusion that notice_2001_16 supra did not apply or whether he in fact came to that conclusion petitioners did not obtain a tax opinion that analyzed the irs pronouncement on listed transactions nevertheless petitioners were concerned with transferee_liability apparently on the basis of notice_2001_ supra petitioners’ advisers knew there was a risk that the irs would challenge midcoast’s purported tax strategy and that midcoast’s purported tax scheme would not work the advisers discussed the transferee_liability with petitioners from the record it is apparent that the advisers’ legal analysis was minimal and relied on the fact that midcoast had engaged in similar transactions for a number of years without problems with the irs petitioners should have known that holiday bowl would be insolvent after the midcoast transaction midcoast represented that it needed a loan to purchase a corporation with only cash and then would use the corporation’s cash to purchase delinquent debt using a loan to purchase cash and tax_liability should have raised serious concerns for petitioners’ advisers holiday bowl had no operating_assets no employees and no business operations holiday bowl decided to sell its assets and was in the process of winding up its affairs before petitioners learned of midcoast when one purports to sell cash in corporation solution the burden is particularly severe on the seller to show that the only purpose served is not tax_avoidance owens v commissioner f 2d pincite quoting owens v commissioner t c pincite petitioners knew holiday bowl’s cash secured the loans the purported loans were payable on demand and did not charge interest except in default holiday bowl’s cash was required as security for the loans but could not be used to both purchase the delinquent debt for an asset recovery business and repay the demand_loan petitioners knew that holiday bowl would not pay tax for we find no distinction between the nonpayment of the income_tax in and the advisers’ characterization of midcoast’s stated tax strategy as a deferral of tax as petitioners knew there was a likelihood that holiday bowl would be insolvent after and would exist as a shell the adviser letters show that petitioners’ advisers had knowledge that the result of the entire scheme of the midcoast transaction was nonpayment of holiday bowl’s income_tax midcoast agreed to cause holiday bowl to pay the income_tax only t o the extent any portion of the deferred_tax_liability is due to post-closing business activities in the letter of intent midcoast had stated it would covenant to cause holiday bowl to pay tax to the extent due given holiday bowl’s postclosing activities midcoast agreed to pay more than book_value for holiday bowl stock because it planned not to pay holiday bowl’s income_tax and petitioners knew of the intended nonpayment this should have raised serious concerns for petitioners’ advisers especially in the light of the irs pronouncements on listed transactions petitioners knew there was a risk of transferee_liability and they accepted the risk the knowledge requirement to recharacterize a transaction for purposes of transferee_liability protects innocent creditors and purchasers for value diebold found inc v commissioner f 3d pincite petitioners knew that the midcoast transaction was designed to let them avoid the tax due on the asset sale and to leave only a shell of a corporation without assets to satisfy its liabilities petitioners should have known through a commonsense examination of midcoast’s representations that midcoast was purchasing holiday bowl’s tax_liabilities and would pay petitioners a premium above book_value because midcoast would not pay the tax we find that the substance of the midcoast transaction was a disguised liquidation to petitioners and petitioners knew or should have known that holiday bowl would fail to pay its tax c advisers’ knowledge imputed to petitioners petitioners argue that the knowledge of an adviser is not imputed to taxpayers where the taxpayer did not have the education or experience to understand the tax implications of the transaction we agree with petitioners that mrs hawk did not have a sophisticated understanding of tax law had limited education and business experience and relied heavily on the expertise of her advisers including her husband’s longtime attorney whom she trusted cf tricarichi v commissioner at transferee was a sophisticated businessman who received advice that the tax strategy was a very aggressive tax- motivated strategy she had no involvement in negotiating the terms of the midcoast transaction or with assessing the risks associated with it however she understood that holiday bowl’s income_tax would not be paid for while she did not understand the tax strategy described by midcoast or the intermediary structure of the midcoast transaction her advisers did similarly amsouth bank as cotrustee and coexecutor relied on chambliss bahner and johnson hickey deferred to mrs hawk’s decisions and was not involved in negotiating with midcoast or assessing the legitimacy of the midcoast transaction to hold a transferee liable for unpaid tax courts have looked to the knowledge of the selling shareholders’ representatives rather than that of the shareholders’ see diebold found inc v commissioner f 3d pincite estate of marshall v commissioner tcmemo_2016_119 alterman tr v commissioner tcmemo_2015_231 in their argument against imputed knowledge petitioners cite alexander v commissioner tcmemo_2013_203 the alexander case involved the penalty for fraud under sec_6663 in alexander we held that a taxpayer’s limited understanding of tax laws and reliance upon his or her attorney is a factor weighing against the finding of fraudulent intent for purposes of the penalty there is no legal basis to extend the reasoning of alexander with respect to imputed knowledge as it relates to the fraud_penalty to the question of whether transferee_liability exists moreover petitioners’ substantive liability for tax as transferees is determined under state law not the federal tax law at issue in alexander accordingly we impute the advisers’ knowledge to mrs hawk and the other petitioners d tufta application to stock_redemption and midcoast transaction petitioners received transfers from holiday bowl in the midcoast transaction and the stock_redemption for purposes of applying tufta accordingly we must determine whether the transfers were fraudulent under tufta a transfer is constructively fraudulent as to present creditors if the transferor did not receive reasonably equivalent value in the exchange and the transferor became insolvent as a result of the transfer tenn code ann sec a present creditor at time of transfer petitioners argue that the irs was not a present creditor at the time of the midcoast transaction and stock_redemption because holiday bowl’s income_tax did not accrue until the end of the tax_year citing 100_tc_180 we have held that the commissioner becomes a creditor for federal_income_tax liabilities when taxable gain is realized kreps v commissioner t c pincite gain from the sale of corporate assets arises at the time the assets were sold and the irs claim for income_tax on the gain from the sale of corporate assets arises at the time of the asset sale id see feldman v commissioner f 3d pincite discussing wisconsin’s ufta the decision in hagaman does not require a different result the transfers in hagaman v commissioner t c pincite occurred after the tax years at issue the court’s holding assumed for purposes of the case that income_tax is deemed due and owing at the end of the year regardless of whether the tax is assessed the court did not consider whether the irs may become a creditor at an earlier time id pincite we have previously held that income_tax_liability arising from the sale of corporate assets is a claim arising at the time of the asset sale estate of marshall v commissioner tcmemo_2016_119 cullifer v commissioner tcmemo_2014_208 petitioners further argue the enactment of sec_6151 requires us to reconsider this legal conclusion sec_6151 establishes that tax is due upon filing of a return it defines a payment due_date not the existence of a claim sec_6151 is not relevant to determining whether respondent is a present creditor in these cases income_tax_liability is a claim as defined by tufta tufta defines the term claim broadly as any right to payment whether or not the right is reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured tenn code ann sec a claim includes tax_liabilities arising from an asset sale even if payment is not yet due estate of marshall v commissioner tcmemo_2016_119 holiday bowl’s tax_liability arose in substantial part from two events the asset sale and the stock_redemption respondent’s claim arose on the dates of the asset sale date and the stock_redemption date respondent became a creditor on those dates and thus was a present creditor on the date of the midcoast transaction november dollar_figure reasonably equivalent value tufta does not define the phrase reasonably equivalent value the court_of_appeals for the sixth circuit has instructed that the court should first determine whether the debtor received any value and if so whether the value received was reasonably equivalent to that of the transferred asset stoats v butterworth props inc in re humble 19_fedappx_198 6th cir whether holiday bowl received reasonably equivalent value is a question of fact 17petitioners also received a transfer with respect to the portion of the purchase_price used to pay their attorney’s and accountant’s fees see tenn code ann sec b 44_tc_647 see shockley v commissioner tcmemo_2015_113 aff’d 872_f3d_1235 11th cir 226_br_513 bankr d conn value is determined from the perspective of a creditor stoner v amburn wl at the court_of_appeals for the sixth circuit has addressed the meaning of reasonably equivalent as that phrase is used in the bankruptcy code u s c sec a b i tufta is substantially_similar to the relevant parts of the bankruptcy code see u s c sec a b the bankruptcy code does not define the phrase see 222_fedappx_450 6th cir the court_of_appeals for the sixth circuit bankruptcy appellate panel has stated that value is viewed on the basis of the consideration received by the debtor and the net effect of the transfer on the value of the debtor’s estate ie the funds available to creditors after the transfer rather than the value given by the transferee id the unsecured creditor should be no worse off id the test used to determine reasonably equivalent value compares the value of the property surrendered with the value of the property received 201_f3d_693 6th cir webb v exec realty p’ship l p in re 420_br_418 bankr e d tenn petitioners contend that holiday bowl received its own stock in exchange for snow hill road respondent argues that the redeemed shares had no value because holiday bowl was insolvent on the redemption date when a corporation is insolvent at the time of a stock_redemption the corporation generally receives nothing of value from the return of the stock as the stock is valueless to the corporation 701_f2d_978 1st cir however courts will look to other value that a corporation may receive in conjunction with the stock_redemption when the corporation is insolvent such as release of a claim or waiver of rights to find reasonably equivalent value 57_br_195 bankr n d ga a minority shareholder’s waiver of his right to dissent to a proposed sale of the corporation’s assets may constitute reasonably equivalent value shaps v just enough corp in re pinto trucking serv inc 93_br_379 bankr e d pa release of legal claims against corporation and other shareholders may constitute reasonably equivalent value the redemption here was not for reasonably equivalent value petitioners have not identified anything of value that holiday bowl received in the redemption the redemption did not change the respective ownership interests in holiday bowl furthermore as the midcoast transaction was a disguised liquidating_distribution from holiday bowl to petitioners we find that holiday bowl did not receive any value in the transaction insolvency the tufta constructive fraud provision at issue requires the debtor to be insolvent at the time of the transfer or to become insolvent as a result of the transfer tenn code ann sec a a debtor is insolvent under tufta if the sum of its debts is greater than its assets at a fair valuation id in addition a debtor that fails to pay its debts as they become due is presumed to be insolvent id sec b insolvency may be measured after a series of related transfers that in total leave the transferor insolvent 134_f2d_538 8th cir aff’g 45_bta_970 still v fuller in re sw equip rental inc wl see 100_tc_180 93_tc_475 aff’d without published opinion 933_f2d_1014 9th cir the stock_redemption rendered holiday bowl insolvent only if considered in conjunction with the midcoast transaction after the stock_redemption without considering the midcoast transaction holiday bowl would have held approximately dollar_figure million in assets and dollar_figure million in tax_liabilities with a net asset value of dollar_figure million however the stock_redemption was part of a series of transactions that led to holiday bowl’s insolvency the redemption and the midcoast transaction are sufficiently related that we can measure the effect of both events on holiday bowl’s solvency together petitioners treated the redemption and the midcoast transaction as one event for purposes of state tax law the share purchase agreement deemed the midcoast transaction and the redemption to occur simultaneously they were planned to occur together and in fact occurred on the same day see weintraut v commissioner tcmemo_2016_142 petitioners would not have engaged in the redemption if the midcoast transaction had not closed rather ms colletti advised distributing snow hill road in a liquidating_distribution if the midcoast transaction did not take place the redemption and the midcoast transaction were part of the same event a distribution of assets in complete_liquidation respondent did not concede that holiday bowl was solvent after the stock_redemption as petitioners argue on the basis of the stipulation of holiday bowl’s balance_sheet dated date that did not list snow hill road as a corporate asset petitioners suggest that holiday bowl was not insolvent on the basis of the funds held in the delta trading account arguing that either holiday bowl retained ownership of the money held in this account or the transfer repaid the sequoia loans the midcoast transaction paid out dollar_figure million of holiday bowl’s assets to petitioners leaving holiday bowl with approximately dollar_figure in cash and dollar_figure million in federal and state tax if we stop here holiday bowl was insolvent but additional transfers were made to midcoast of approximately dollar_figure we hold that petitioners are subject_to substantive liability under tufta on the basis of constructive fraud because they received snow hill road and a liquidating_distribution from holiday bowl without giving reasonably equivalent value in exchange for the distributions those distributions resulted in holiday bowl’s insolvency respondent’s claim for the tax arose before the distributions accordingly we find that petitioners are liable for holiday bowl’s tax under the constructive fraud provision of tenn code ann sec ii transferee_liability under sec_6901 for purposes of sec_6901 the term transferee includes a donee heir legatee devisee distributee or shareholder of a dissolved corporation sec_6901 sec_301_6901-1 proced admin regs the principles of substance over form discussed above apply to determinations of transferee_liability under federal tax law the midcoast transaction served no business_purpose other than to avoid tax and to disguise payment as coming from any entity other than holiday bowl the financial benefit to petitioners or midcoast is derived solely from the nonpayment of tax the midcoast transaction had no economic_effect except for tax saving the objective economic reality shows that the midcoast transaction was a liquidating_distribution petitioners are transferees of holiday bowl under sec_6901 under sec_6902 petitioners bear the burden of proving that holiday bowl is not liable for the underlying tax_liability or is liable for a reduced_amount see rule d petitioners have not challenged the underlying tax_liability the marital trusts received transfers from the estate and are liable as successive transferees under tufta and sec_6901 the trusts provided no value to the estate in exchange for the transfers judgment may be entered against successive transferees for the value of the transferred assets or the amount needed to satisfy the creditor’s claim whichever is less tenn code ann sec b iii reasonable collection efforts petitioners argue that they are not liable as transferees because respondent failed to make reasonable efforts to collect the tax from holiday bowl state law determines the commissioner’s obligation to pursue collection efforts against a transferor before proceeding against a transferee hagaman v commissioner t c pincite kardash v commissioner tcmemo_2015_51 at tufta does not require a creditor to pursue collection efforts against a transferor as a prerequisite to transferee_liability any additional collection efforts against holiday bowl would have been futile see zadorkin v commissioner tcmemo_1985_137 the reasonableness of collection efforts depends on the facts of each case cullifer v commissioner at respondent completed his investigation into collection potential against mrs hawk before completing his investigation of holiday bowl and before issuing a notice_of_deficiency or assessing tax against holiday bowl an irs revenue_officer spent only six hours on his initial investigation before submitting his collection reports after the tax_assessment against holiday bowl respondent conducted another investigation the irs searched property and corporate records in tennessee and nevada the two states of holiday bowl’s incorporation for holiday bowl assets and found none obtained a business report searched internal databases visited the last address available for holiday bowl and filed notices of federal_tax_lien in nevada and tennessee the irs confirmed with the corley family that holiday bowl had sold its operating_assets in filed its final return for and dissolved in in fact holiday bowl was insolvent by the end of respondent determined that holiday bowl did not have any assets from which to collect tax and made a reasonable collection effort petitioners also argue that respondent cannot pursue transferee_liability against them because respondent did not pursue transferee_liability against midcoast or sequoia they cite no authority for the argument that respondent must pursue all potential transferees transferee_liability is several under sec_6901 61_tc_278 we have held that the commissioner may proceed against any or all transferees in no particular order cullifer v commissioner at iv transferee_liability for penalty respondent assessed a sec_6662 penalty against holiday bowl for for a gross_valuation_misstatement relating to the claimed loss deductions transferee_liability under sec_6901 can include related additions to tax penalties and interest owed by the transferor kreps v commissioner t c pincite petitioners rely on 209_f3d_1082 8th cir rev’g tcmemo_1996_530 to argue that a transferee is not liable for a penalty on the basis of conduct that occurred after the transfer unless the commissioner proves the transferee’s fraudulent intent id pincite petitioners argue that the deficiency resulted from option transactions that occurred in date we have previously rejected similar arguments see estate of marshall v commissioner tcmemo_2016_119 tricarichi v commissioner tcmemo_2015_201 stanko involved pre-ufta law that defined fraudulent_conveyances and held that because the penalty did not exist at the time of the transfer the creditor must prove intent to defraud subsequent creditors tufta’s definition of claim is expansive and includes unmatured and unliquidated claims including the penalty here regardless of whether the penalty existed at the time of the transfer furthermore the facts here would support a finding of constructive fraud under the two tufta provisions applicable to future creditors that were enacted after stanko and do not require proof of fraudulent intentdollar_figure see tenn code ann sec a 18tenn code ann sec a also imposes transferee_liability for constructive fraud requires the same evidence of an exchange of reasonably equivalent value and applies to both present and future creditors however instead of insolvency it requires evidence that either the debtor was engaged or was about to engage in a business or a transaction for which the debtor’s remaining assets were unreasonably small in relation to the business or transaction or the debtor intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due id sec a a and b we look to state law to determine whether there is a basis to relieve petitioners of transferee_liability for the accuracy-related_penalty under tufta a creditor may recover the lesser_of the value of the asset transferred subject_to adjustments or the amount necessary to satisfy the creditor’s claim id sec b where transferee_liability is based on the value of the asset value is determined at the time of the transfer subject_to adjustment as equities may require id sec c the transfers to mrs hawk and the exempt trust were less than the irs claim against holiday bowl so their liability is limited to the value of the transferred assets we have discretion to reduce the judgment against the exempt trust and mrs hawk as equities warrant see id sec c such relief is appropriate with respect to the penalty mrs hawk relied on her husband’s longtime attorney mrs hawk did not understand the complexity of the tax law applicable to either the asset sale or the midcoast transaction mrs hawk was a homemaker for her nearly 50-year marriage and did not have business experience amsouth’s trust officer also relied on professionals initially did not want to pursue the transaction was not involved in negotiations and generally deferred to mrs hawk’s decisions petitioners received only slightly more than holiday bowl’s book_value they gave up corporate stock with a book_value of dollar_figure million and received a liquidating_distribution of dollar_figure million when the transferred assets exceed the amount of the creditor’s claim the transferee is liable for the full amount of the creditor’s claim and tufta does not provide for equitable adjustments tenn code ann sec a the estate and the nonexempt trust received transfers in excess of the amount of the irs claim we do not have discretion to adjust their liability for equitable considerations accordingly we find the estate and the nonexempt trust are liable for the accuracy-related_penalty against holiday bowl petitioners also seek to reduce any transferee_liability attributable to their status as beneficiaries of the estate the exempt and nonexempt trusts by their estate_tax liabilities on the transfers from the estate citing 23_tc_305 transferee_liability is measured by the value of assets received reduced by the value of liabilities assumed by the transferee id respondent did not object to this computation in his briefs v petitioners’ liability for interest petitioners argue that we should not hold them liable for prejudgment_interest because prejudgment_interest is discretionary under tennessee law and depends on the equities of the case see tenn code ann sec under federal tax law interest in transferee_liability cases is calculated in two separate periods prenotice and postnotice the applicable notice is the notice of transferee_liability prejudgment_interest a state law term includes prenotice interest and a portion of the postnotice interest the postnotice interest period begins on the issuance of the notice of transferee_liability and ends when the tax is paid in full 37_tc_945 postnotice interest including the portion that is prejudgment is determined under federal_law and applies regardless of the value of the transferred asset we hold that each petitioner is liable for postnotice interest pursuant to sec_6601 a transferee’s liability for prenotice interest depends on the value of the assets the transferee received if the transferee received assets valued at less than the irs claim state law governs liability for prenotice interest including the applicable_rate 35_tc_393 interest begins no earlier than the transfer date id if the transferee received assets valued in excess of the irs claim prenotice interest begins on the due_date of the transferor’s tax and ends upon issuance of the notice of transferee_liability and federal_law determines the transferee_liability for interest estate of stein v commissioner t c pincite a mrs hawk’s and the exempt trust’s liability for prenotice interest since mrs hawk and the exempt trust received transfers of less than holiday bowl’s tax penalty and interest tennessee law determines their liability for prenotice interest under tennessee law the award of prejudgment_interest is discretionary and depends upon the equities of the case tenn code ann sec 415_br_644 bankr e d tenn the purpose of prejudgment_interest is to compensate the irs for loss of the use of the funds 415_fsupp2d_835 e d tenn courts may award prejudgment_interest where the transferee had full access to and use of the money pending the case and the irs has not otherwise been compensated for the loss of the use of the funds courts have considered other equitable factors to determine whether prejudgment_interest is appropriate including whether the amount owed was easily ascertainable before judgment whether the transferee had reasonable grounds to dispute transferee_liability and whether there were unreasonable delays in the case myint v allstate ins s w 2d tenn dog house invs llc v teal props inc s w 3d tenn ct app wilder v tenn farmers mut ins co s w 2d tenn ct app prejudgment_interest inequitable where the defendant had reasonable defense against claim and lawsuit extended because of court delays bancorpsouth bank v concrete llc wl tenn ct app date prejudgment_interest proper where there were no reasonable grounds to dispute the debt with respect to mrs hawk and the exempt trust we must determine whether prenotice interest is appropriate and if judged appropriate set a date that prenotice interest begins to accrue to achieve an equitable result we find that mrs hawk and the exempt trust are not liable for prenotice interest on the basis of the equities while they had use of the funds and the amount was easily determinable delays outside these petitioners’ control factor into our decision to relieve them from liability for prenotice interest petitioners filed informal_discovery in and interrogatories in respondent failed to provide a significant portion of the documentary_evidence that he had in his possession until and petitioners filed a motion to compel respondent to answer interrogatories in date in respondent sought a stay in these cases because of a pending criminal case against midcoast representatives that did not involve petitioners as transferees petitioners had a disadvantage as they did not control the filing of the tax_return the tax payment or the tax documentation for the underlying tax_liability under these circumstances we will not award respondent prenotice interest with respect mrs hawk and the exempt trust b exempt trust and the estate’s liability for prenotice interest federal_law controls the liability of the nonexempt trust and the estate for prenotice interest because both petitioners received assets valued in excess of the irs claim no equitable considerations are available to relieve the estate or the nonexempt trust of liability for prenotice interest under federal_law accordingly we hold that the nonexempt trust and the estate are liable for prenotice interest in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflecting the foregoing decisions will be entered under rule
